REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 2-16 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a system for providing an anti-infective orthopedic implant comprising: a plurality of high tensile strands, the plurality of strands containing one or more dissolved antibiotics, wherein the plurality of strands are configured to be affixed to a distal end of a main body of an orthopedic implant and extend longitudinally along an outermost surface of the main body of the orthopedic implant from the distal end; and, a strand retention mechanism attachable to the orthopedic implant, wherein the strand retention mechanism is configured to space each high tensile strand of the plurality of high tensile strands from another high tensile strand of the plurality of high tensile strands along the outermost surface such that the strands are positioned between the outermost surface of the main body and a site of implantation.
Frigg (U.S. Patent No.5,034,012) in view of Nelson et al. (U.S. Patent No.7,033,603 B2; hereinafter “Nelson”) disclose the claimed invention except for wherein the strand retention mechanism is configured to space each high tensile strand of the plurality of high tensile strands from another high tensile strand of the plurality of high tensile strands along the outermost surface such that the strands are positioned between the outermost surface of the main body and a site of implantation.  Frigg’s tensile strands (14) are not positioned between the outermost surface of the main body and a site of implantation (see Figures 6-8 below).


    PNG
    media_image1.png
    727
    511
    media_image1.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773